                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


RONALD SATISH EMRIT,

                       Plaintiff,

v.                                                             Case No: 6:20-cv-191-Orl-41LRH

FEDERAL BUREAU OF
INVESTIGATION,

                       Defendant.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on Plaintiff’s Application to Proceed in District Court

Without Prepaying Fees or Costs (“Motion,” Doc. 2). United States Magistrate Judge Leslie R.

Hoffman issued a Report and Recommendation (“R&R,” Doc. 6) in which she recommends that

the Motion be denied and the case be dismissed. In response, Plaintiff filed a myriad of

incomprehensible and procedurally inappropriate motions, (see generally Doc. Nos. 7–17), as well

as an Amended Complaint (Doc. 20). Plaintiff also filed two documents, the contents of which are

very similar; one is titled “Notice of Appeal” (Doc. 18) and one is titled “Objection to the

Magistrate Judge’s [R&R] with Points and Authorities” (“Objection,” Doc. 19). Although the first

document is titled Notice of Appeal, Plaintiff does not identify what he is appealing, nor does he

request that this case be sent to the Eleventh Circuit Court of Appeals, which is the appellate court

with jurisdiction to hear appeals from the Middle District of Florida. Instead, from what the Court

can decipher, Plaintiff is asking to be permitted to amend the Complaint and/or have the case




                                            Page 1 of 3
transferred to the Ninth Circuit Court of Appeals. 1 Given that this Court cannot directly transfer

cases to the Ninth Circuit Court of Appeals, the Court will decline to grant this request. As to the

remaining arguments in the Notice of Appeal and the Objection, they are nonsensical and set forth

no basis for this Court to disagree with the R&R. After a de novo review of the record, the Court

agrees entirely with the analysis in the R&R.

       In addition, the R&R notes that “over two hundred civil cases and appeals in the federal

court system” have been filed under Plaintiff’s name, and he has been “been barred from filing

suits without leave of court in at least three federal district courts.” (Doc. 6 at 4–5 (quotation

omitted)). Further, “Plaintiff has also filed at least ten cases in the Middle District of Florida under

his individual name and at least two cases under Alex Garcia Enterprises, Inc.” (Id. at 5, 5 n.2). A

brief review of those cases indicates that they are also replete with frivolous and improper filings.

Accordingly, Plaintiff is warned that sanctions may be imposed if he continues to file complaints

that are frivolous or fails to comply with the Federal Rules of Civil Procedure and the Middle

District of Florida Local Rules.

       Accordingly, it is ORDERED and ADJUDGED as follows:

           1. Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or

               Costs (Doc. 2) is DENIED.

           2. The Report and Recommendation (Doc. 6) is ADOPTED and CONFIRMED and

               made a part of this Order.

           3. The Notice of Appeal (Doc. 18), construed as a motion to amend and/or transfer to

               the Ninth Circuit Court of Appeals, is DENIED.




       1
         This is presumably in response to the footnote in the R&R, noting that it does not appear
that venue is proper in the Middle District of Florida. (Doc. 6 at 6 n.3).



                                             Page 2 of 3
           4. This case is DISMISSED.

           5. All other pending motions are DENIED as moot.

           6. The Amended Complaint (Doc. 20) is STRICKEN.

           7. The Clerk is directed to close this case.

       DONE and ORDERED in Orlando, Florida on March 25, 2020.




Copies furnished to:

Unrepresented Party




                                           Page 3 of 3
